UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6083


JAMES ODIS SOWELL, JR.,

                    Plaintiff - Appellant,

             v.

JOSHUA WALSH,

                    Defendant - Appellee,

             and

AMANDA CRAIG; JAMES P. DORNFRIED,

                    Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta Copeland Biggs, District Judge. (1:15-cv-00757-LCB-JLW)


Submitted: May 23, 2017                                          Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Odis Sowell, Jr., Appellant Pro Se.   Kimberly Martin Rehberg, CITY
ATTORNEY’S OFFICE, Durham, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      James Odis Sowell, Jr., appeals the district court’s order accepting the magistrate

judge’s recommendation to grant Joshua Walsh’s summary judgment motion, and deny

Sowell’s summary judgment motion in Sowell’s 42 U.S.C. § 1983 (2012) action. We

have considered Sowell’s arguments on appeal and discern no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Sowell v. Walsh,

No. 1:15-cv-00757-LCB-JLW (M.D.N.C. Dec. 28, 2016).              We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3